ACCEPTED
                                                                                           03-14-00215-CR
                                                                                                  3723796
                                                                                 THIRD COURT OF APPEALS
                                                                                            AUSTIN, TEXAS
                                                                                      1/11/2015 5:43:16 PM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK


                                   03-14-00215-CR
                                                                    FILED IN
                                                             3rd COURT OF APPEALS
    JONATHAN PORTERIE                       §    IN THE TEXAS THIRD
                                                                  AUSTIN, TEXAS
                                                             1/12/2015 12:00:00 AM
                                            §
                                                                 JEFFREY D. KYLE
    v.                                      §    COURT OF APPEALS Clerk
                                            §
    STATE OF TEXAS                          §    AUSTIN, TEXAS
!
                   APPELLANT’S MOTION TO FILE AMENDED BRIEF
!
To the Honorable Court:

         COMES NOW counsel for Jonathan Porterie, the Defendant in the above

styled and numbered cause, and requests leave to file an amended. In support of this

motion, Defendant shows the following.

                                            I.

         The brief in this case was transmitted to the Court on December 22, 2014, with

a motion for leave to file a late brief and filed by the Court on December 29, 2014.

                                           II.

         On January 8, 2015, counsel conferred with Brian Erskine, counsel for the

State. Mr. Erskine informed counsel that he believed an important issue had not been

raised in Appellant’s brief. Upon review, counsel believes that Mr. Erskine was

correct and appreciates being informed of this important matter.

!
                                            III.

       Counsel has added one issue to the brief, the issue raised by Mr. Erskine. The

substantive amendment effects only the conviction in appellate cause 03-14-00214-

CR, trial court cause CR-13-0920. Amendments to the brief concern only the

addition of the new issue. Counsel has not edited, corrected, or modified any other

substantive section. Counsel has not even corrected any typographical errors in those

sections.

       The modifications include the addition of a new issue (new Issue I), a

renumbering of the remaining issues, and changes to the table of contents, index of

authorities, and other ministerial sections of the brief.

                                         PRAYER

       Therefore, Appellant prays that the Court grant this motion and file the

amended brief in this case. Counsel requests that the originally filed brief be struck.

                            Respectfully submitted,

                            /s/ James Gerard McDermott, II
                            James Gerard McDermott, II, Attorney
                            THOMPSON SALINAS RICKERS & MCDERMOTT, LLP
                            8140 N. Mopac, Westpark 4, Suite 250
                            Austin TX 78759
                            512.201.4099
                            512.298.1129 (fax)
                            james@centraltexaslawyers.com
                                              !
                                              !
                                             !2
                        CERTIFICATE OF SERVICE

      This is to certify that on January 11, 2014, a true and correct copy of the
above and foregoing document was served by electronic service and by email on:
!
      Brian Clarke Erskine
      State Bar No. 24074182
      Assistant Hays County District Attorney
      712 South Stagecoach Trail, Suite 2057
      San Marcos TX 78666.

                                     /s/ James Gerard McDermott, II
                                     James Gerard McDermott, II, Attorney




                                       !3